DETAILED ACTION

1.	Claims 1-12 are presented for consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudley et al. [ US Patent Application No 2008/0276003 ].

3.	As per claim 5, Dudley discloses the invention as claimed including a data communication control device [ i.e. intermediary system for interconnecting multiple IMS networks ] [ Figure 1; and paragraph 0014 ], comprising:
	a processor; and
	a memory storing a computer program, wherein the computer program, when being executed by the processor, causes the processor to:
	preconfigure intercommunication relationship between a first IMS subsystem with a second IMS subsystem, and preconfigure intercommunication relationship among a plurality of communication devices  [ i.e. intermediary system for interconnecting multiple IMS networks, comprising at least one input unit selectably connectable to a first IMS network from which a message is received, at least one output unit selectably connectable to a second IMS network through which said message can reach a destination address, and process, routing and switching (PRS) complex operable to manipulate said message received from said input unit and sent to said output unit, wherein said PRS complex performs a routing operation based on a destination address of said message ] [ Figures 1, 5; paragraphs 0026, 0046, and 0059; and claim 1 ];
	receive data sent from a first communication device; wherein the data is transmitted through the first IMS subsystem [ i.e. receiving incoming messages ] [ Abstract; and paragraphs 0044, 0052, and 0054 ];
	determine the second IMS subsystem that is in preconfigured intercommunication relationship with the first IMS subsystem, determine a second communication device that is in preconfigured intercommunication relationship with the first communication device [ i.e. output unit selectably connectable to a second IMS network through which said message can reach a destination address] [ paragraphs 0045, 0046; and claim 1 ]; and
	forward, through the second IMS subsystem, the data to the second communication device that is pre-configured [ i.e. sending outgoing traffic ] [ paragraphs 0044, 0046, and 0059; and claim 11 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Dudley et al. [ US Patent Application No 2008/0276003 ], and further in view of Fong et al. [ US Patent Application No 2021/0036989 ].

5.	As per claim 1, McKibben discloses the invention as claimed including a method for data communication control in a data communication system [ Abstract ], 
	the data communication system comprising a first IMS subsystem, a data forwarding device and a second IMS subsystem [ Figure 4C ], wherein
	wherein the first IMS subsystem [ 720, Figure 4C; and paragraph 0058 ] comprises a first physical interface [ 718, Figure 4C ], a second physical interface [ 738, Figure 4C; and paragraph 0058 ] and a first bridge that bridges the first physical interface and the second physical interface [ i.e. Ethernet/USB I/O bridge ] [ 737, Figure 4C; and paragraph 0058 ], the first physical interface and the second physical interface differ in type [ i.e. Ethernet connection and USB connector ] [ 718, 738, Figure 4C ];
	the second IMS subsystem comprises a third physical interface [ 744, Figure 4C; and paragraph 0060 ], a fourth physical interface [ 798, Figure 4C; and paragraph 0062 ];
	the third physical interface and the second physical interface are of the same type [ i.e. USB connector ] [ 738, 744, Figure 4C ];
	the method comprising:
	receiving, by the data forwarding device [ i.e. second point of sale connection module ] [ 740, Figure 4C; and paragraph 0060, and 0061 ], data sent from a first communication device [ i.e. first point of sale connection module ] [ 700, Figure 4C; and paragraph 0057 ], wherein the data is transmitted through the first IMS subsystem [ i.e. POS communication module ] [ 720, Figure 4C; and paragraphs 0057, and 0058 ]..
	McKibben does not specifically disclose 
	the data forwarding device preconfigures intercommunication relationship between the first IMS subsystem with the second IMS subsystem, and preconfigures intercommunication relationship among a plurality of communication devices;
	determining, by the data forwarding device, the second IMS subsystem that is in preconfigured intercommunication relationship with the first IMS subsystem;
	determining, by the data forwarding device, a second intercommunication device that is in preconfigured intercommunication relationship with the first communication device; and
	forwarding, by the data forwarding device through the second IMS subsystem, the data to the second communication device that is preconfigured.
	Dudley discloses
	the data forwarding device preconfigures intercommunication relationship between the first IMS subsystem with the second IMS subsystem, and preconfigures intercommunication relationship among a plurality of communication devices; determining, by the data forwarding device, the second IMS subsystem that is in preconfigured intercommunication relationship with the first IMS subsystem; determining, by the data forwarding device, a second intercommunication device that is in preconfigured intercommunication relationship with the first communication device; and forwarding, by the data forwarding device through the second IMS subsystem, the data to the second communication device that is preconfigured [ i.e. intermediary system for interconnecting multiple IMS networks, comprising at least one input unit selectably connectable to a first IMS network from which a message is received, at least one output unit selectably connectable to a second IMS network through which said message can reach a destination address, and process, routing and switching (PRS) complex operable to manipulate said message received from said input unit and sent to said output unit, wherein said PRS complex performs a routing operation based on a destination address of said message ] [ Figures 1, 5; paragraphs 0026, 0046, and 0059; and claim 1 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben and Dudley because the teaching of Dudley would enable to provide key interoperability capabilities across, among other entities, disparate fixed providers and wireless carriers (WCs) [ Dudley, paragraph 0011 ].
	McKibben in view of Dudley does not specifically disclose a second bridge that bridges the third interface and the fourth physical interface, the fourth physical interface and the first physical interface are of the same type.
	Fong discloses a second bridge that bridges the third interface and the fourth physical interface [ i.e. the second alternative transport data communication device includes an Ethernet to Wi-Fi bridge ] [ Figure 3; and paragraph 0036 ], the fourth physical interface and the first physical interface are of the same type [ i.e. wired/wireless ] [ Figure 3; and paragraphs 0035, and 0040 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Dudley and Fong because the teaching of Fong would enable to address the security issues and protect resources on electronic devices [ Fong, paragraph 0010 ].

6.	As per claim 2, McKibben discloses wherein the data is transmitted through an IP network port and then a universal serial bus (USB) port [ i.e. Ethernet and USB connectors ] [ 718, 738, Figure 4C ].


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. [ US Patent Application No 2008/0276003 ], in view of McKibben et al. [ US Patent Application No 2017/0192930 ].

8.	As per claim 6, Dudley does not specifically disclose wherein the data is transmitted through an IP network port and then a universal serial bus (USB) port.  McKibben discloses wherein the data is transmitted through an IP network port and then a universal serial bus (USB) port [ i.e. Ethernet and USB connectors ] [ 718, 738, Figure 4C ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching Dudley and McKibben because the teaching of McKibben would enable to provide improved interconnectivity for various elements of point of sale systems [ McKibben, paragraph 0003 ].


9.	Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. [ US Patent Application No 2008/0276003 ], in view of Touboul [ US Patent Application No 2019/0026463 ].

10.	As per claim 7, Dudley does not specifically disclose determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data.  Touboul discloses determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data [ i.e. security policy for determining whether to forward content ] [ Abstract; and paragraphs 0038, 0039, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Duley, and Touboul because the teaching of Touboul would enable to provide a system and method for providing network security to mobile devices [ Touboul, paragraph 0002 ].

11.	As per claim 8, Dudley discloses wherein the preset communication rule is a Session Initiation Protocol (SIP) [ paragraph 0013 ].


12.	Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Fong et al. [ US Patent Application No 2021/0036989 ] and further in view of Dudley et al. [ US Patent Application No 2008/0276003 ].

13.	As per claim 9, McKibben discloses the invention as claimed including a data communication system, comprising a first IMS subsystem, a data forwarding device and a second IMS subsystem; 
	wherein the first IMS subsystem [ 720, Figure 4C; and paragraph 0058 ] comprises a first security isolation module; the first security isolation module comprises a first physical interface [ 718, Figure 4C ], a second physical interface [ 738, Figure 4C; and paragraph 0058 ] and a first bridge submodule that bridges the first physical interface and the second physical interface [ i.e. Ethernet/USB I/O bridge ] [ 737, Figure 4C; and paragraph 0058 ];
	the first physical interface is configured to receive data sent from a first communication device [ 700, Figure 4C; and paragraph 0057 ] and transmit the data to the second physical interface through the first bridge submodule [ i.e. Ethernet/USB I/O bridge ] [ 737, Figure 4C; and paragraph 0058 ]; the second physical interface is configured to transmit the data to the data forwarding device [ i.e. communicate via downstream USB connector 738 with a second point of sale connection module 740 ] [ paragraph 0058 ]; wherein the first physical interface and the second physical interface differ in type [ i.e. Ethernet connection and USB connector ] [ 718, 738, Figure 4C ]; and
	wherein the second IMS subsystem comprises a second security isolation module;
the second security isolation module comprises a third physical interface [ 744, Figure 4C; and paragraph 0060 ], a fourth physical interface [ 798, 795, Figure 4C; and paragraph 0062 ];
	the fourth physical interface is configured to transmit the data to the second communication device [ i.e. communicate wirelessly with Printer POS device ] [ paragraph 0062 ], wherein the third physical interface and the second physical interface are of the same type [ i.e. USB connector ] [ 738, 744, Figure 4C ].
	McKibben does not specifically disclose
	a second bridge submodule that bridges the third physical interface and the fourth physical interface;	the third physical interface is configured to receive the data forwarded by the data forwarding device and transmit the data to the fourth physical interface through the second bridge submodule; and the fourth physical interface and the first physical interface are of the same type.
	Fong discloses
	a second bridge submodule that bridges the third physical interface and the fourth physical interface [ i.e. the second alternative transport data communication device includes an Ethernet to Wi-Fi bridge ] [ Figure 3; and paragraph 0036 ]; the third physical interface is configured to receive the data forwarded by the data forwarding device and transmit the data to the fourth physical interface through the second bridge submodule; and the fourth physical interface and the first physical interface are of the same type [ i.e. wired/wireless ] [ Figure 3; and paragraphs 0035, and 0040 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben and Fong because the teaching of Fong would enable to address the security issues and protect resources on electronic devices [ Fong, paragraph 0010 ].
	McKibben in view of Fong does not specifically disclose wherein the data forwarding device is configured t preconfigure intercommunication relationship between the first IMS subsystem with the second IMS subsystem, and preconfigure intercommunication relationship among a plurality of communication devices, determine the second IMS subsystem that is in
preconfigured intercommunication relationship with the first IMS subsystem, determine a second communication device that is in preconfigured intercommunication relationship with the first communication device, and forward the data to the second IMS subsystem that is preconfigured.
	Dudley discloses wherein the data forwarding device is configured to preconfigure intercommunication relationship between the first IMS subsystem with the second IMS subsystem, and preconfigure intercommunication relationship among a plurality of communication devices, determine the second IMS subsystem that is in
preconfigured intercommunication relationship with the first IMS subsystem, determine a second communication device that is in preconfigured intercommunication relationship with the first communication device, and forward the data to the second IMS subsystem that is preconfigured [ i.e. intermediary system for interconnecting multiple IMS networks, comprising at least one input unit selectably connectable to a first IMS network from which a message is received, at least one output unit selectably connectable to a second IMS network through which said message can reach a destination address, and process, routing and switching (PRS) complex operable to manipulate said message received from said input unit and sent to said output unit, wherein said PRS complex performs a routing operation based on a destination address of said message ] [ Figures 1, 5; paragraphs 0026, 0046, and 0059; and claim 1 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Fong and Dudley because the teaching of Dudley would enable to provide key interoperability capabilities across, among other entities, disparate fixed providers and wireless carriers (WCs) [ Dudley, paragraph 0011 ].

14.	As per claim 10, McKibben in view of Fong,and Dudley discloses the data communication system of claim 9, furthermore, McKibben discloses the second physical interface and the third physical interface are both USB ports [ 738, 742, Figure 4C ], and Fong discloses wherein the first physical interface and the fourth physical interface are both IP network ports [ i.e. wired/wireless ] [ paragraphs 0035, and 0040 ].


15.	Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Dudley et al. [ US Patent Application No 2008/0276003 ], and further in view of Fong et al. [ US Patent Application No 2021/0036989 ] and Touboul [ US Patent Application No 2019/0026463 ].

16.	As per claim 3, McKibben, Dudley in view of Fong does not specifically disclose wherein the method further comprises: determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data.  Touboul discloses wherein the method further comprises: determining whether the data conforms to a preset communication rule; and if yes, forwarding the data to the second communication device that is preconfigured; and if no, intercepting the data [ i.e. security policy for determining whether to forward content ] [ Abstract; and paragraphs 0038, 0039, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Duley, Fong and Touboul because the teaching of Touboul would enable to provide a system and method for providing network security to mobile devices [ Touboul, paragraph 0002 ].

17.	As per claim 4, Dudley discloses wherein the preset communication rule is a Session Initiation Protocol (SIP) [ paragraph 0013 ].


18.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. [ US Patent Application No 2017/0192930 ], in view of Fong et al. [ US Patent Application No 2021/0036989 ] and further in view of Dudley et al. [ US Patent Application No 2008/0276003 ], and Touboul [ US Patent Application No 2019/0026463 ].

19.	As per claim 11, Mckibben, Fong in view of Dudley does not specifically disclose wherein the data forwarding device is configured to determine whether the data conforms to a preset communication rule, and if yes, the data is forwarded to the second communication device that is preconfigured; and if no, the data is not forwarded.  Touboul discloses wherein the data forwarding device is configured to determine whether the data conforms to a preset communication rule, and if yes, the data is forwarded to the second communication device that is preconfigured; and if no, the data is not forwarded [ i.e. security policy for determining whether to forward content ] [ Abstract; and paragraphs 0038, 0039, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of McKibben, Fong, Dudey and Touboul because the teaching of Touboul would enable to provide a system and method for providing network security to mobile devices [ Touboul, paragraph 0002 ].

20.	As per claim 12, Dudley discloses wherein the preset communication rule is a session initiation protocol [ paragraph 0013 ].

Response to Arguments

21.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446